     Case 1:20-cv-01273-NONE-EPG Document 15 Filed 03/22/21 Page 1 of 14


 1
 2
 3
 4
 5
 6
 7
 8                                UNITED STATES DISTRICT COURT

 9                  EASTERN DISTRICT OF CALIFORNIA, FRESNO DIVISION

10 KITAE NAM, an individual,                             Case No. 1:20-cv-01273-NONE-EPG

11                  Plaintiff,

12          v.                                           PROTECTIVE ORDER

13 SAFECO INSURANCE COMPANY OF
   AMERICA, a corporation, and Does 1 through
14 10,                                                   (ECF No. 14)
15                  Defendants.

16
17 1.       A.      PURPOSES AND LIMITATIONS

18          Pursuant to the Parties’ Stipulation for a Protective Order and representation that discovery

19 in this action is likely to involve the disclosure of confidential business, proprietary, private and/or
20 trade secret information for which special protection from public disclosure and from use for any
21 purpose other than prosecuting this action may be warranted, this Court enters the following
22 Protective Order. This Order does not confer blanket protections on all disclosures or responses to
23 discovery. The protection it affords from public disclosure and use extends only to the limited
24 information or items that are entitled to confidential treatment under the applicable legal
25 principles. Further, as set forth in Section 12.3, below, this Protective Order does not entitle the
26 parties to file confidential information under seal. Rather, when the parties seek permission from
27 the court to file material under seal, the parties must comply with Civil Local Rule 141 and with
28 any pertinent orders of the assigned District Judge and Magistrate Judge.

                                                      -1-
     Case 1:20-cv-01273-NONE-EPG Document 15 Filed 03/22/21 Page 2 of 14


 1          B.      GOOD CAUSE STATEMENT

 2          In accordance with Eastern District Local Rule 141.1(c)(1), the type of confidential and

 3 proprietary material eligible for protection in this action includes, but is not limited to: (1)
 4 proprietary policies, procedures, manuals, handbooks and/or guidelines, including claim handling
 5 manuals, bulletins, training materials, and documents concerning the handling of claims pursuant
 6 to the California Fair Claims Settlement Practices Regulations, and other documents governing the
 7 investigation, handling and adjustment of claims; (2) confidential Master Service Agreements with
 8 third party vendors, including Independent Adjustment agreements and compensation and
 9 incentive information; (3) confidential and proprietary financial and business data, including trade
10 secret information; (4) policy underwriting and pricing material; and/or (5) other documents and
11 information protected under privacy rights.
12          There is a particularized need for this Stipulated Protective Order. (Eastern District Local

13 Rule 141.1(c)(2)). Plaintiff has already requested through discovery in this action to Defendant
14 and third parties, the types of confidential and proprietary materials noted in the preceding
15 paragraph. See Lee v. Kaiser Foundation Health Plan Long Term Disability Plan, 2010 WL
16 2803105 at *3 (N.D. Cal. July 14, 2010) (internal insurance claims materials are considered trade
17 secrets); Umpqua Bank v. First Am. Title Ins. Co., No. CIV S-09-3208 WBS EF, 2011 WL
18 997212, at *8 (E.D. Cal. Mar. 17, 2011) (contemplating production of claims manuals pursuant to
19 protective order); GBTI, Inc. v. Ins. Co. of State of Pa., 2010 WL 2942631, at *4 (E.D. Cal. July
20 23, 2010) (underwriting and claims manuals to be produced subject to appropriate
21 confidentiality/protective order in recognition by the Court that the insurer “has a legitimate
22 interest in protecting its trade secrets and other confidential proprietary information”); McCurdy v.
23 Metro. Life Ins. Co., 2007 WL 915177, at *4 (E.D. Cal. Mar. 23, 2007) (claims and procedural
24 manuals, guidelines, bulletins, and memoranda to be produced in accordance with the terms of a
25 stipulated protective order.); Nationwide Mut. Ins. Co. v. Ryan, 2013 WL 6001931, at *4 (N.D.
26 Cal. Nov. 12, 2013) (ordering production of claims adjusting manual, underwriting manual and
27 investigations manual pursuant to a stipulated protective order.)
28          In light of the nature of the claims and allegations in this case and discovery already

                                                      -2-
     Case 1:20-cv-01273-NONE-EPG Document 15 Filed 03/22/21 Page 3 of 14


 1 propounded involving the production of confidential records, and in order to expedite the flow of
 2 information, to facilitate the prompt resolution of disputes over confidentiality of discovery
 3 materials, including the procedure for challenging Confidentiality designations in conformity with
 4 Eastern District Local Rule 251 (Motions Dealing with Discovery Matters), to adequately protect
 5 information the parties are entitled to keep confidential, to ensure that the parties are permitted
 6 reasonable necessary uses of such material in connection with this action, to address their handling
 7 of such material at the end of the litigation, and to serve the ends of justice, a protective order for
 8 such information is justified in this matter. (Eastern District Local Rule 141.1(c)(2)-(3)).
 9          Finally, the Parties shall not designate any information/documents as confidential without

10 a good faith belief that such information/documents have been maintained in a confidential, non-
11 public manner, and that there is good cause or a compelling reason why it should not be part of the
12 public record of this case.
13 2.       DEFINITIONS

14          2.1     Action: The instant action: Nam v. Safeco Insurance Company of America, United

15 States District Court, Eastern District of California, Case No. 1:20-cv-01273-NONE-EPG.
16          2.2     Challenging Party: a Party or Non-Party that challenges the designation of

17 information or items under this Order.
18          2.3     “CONFIDENTIAL” Information or Items: information (regardless of how it is

19 generated, stored or maintained) or tangible things that qualify for protection under Federal Rule
20 of Civil Procedure 26(c) and that a Party or third-party reasonably, in good faith believes contains
21 any confidential research, development, trade secret, or commercial information, or any other
22 personal information of any Party or a Party’s customer, provided that the Party or third-party has
23 made efforts to maintain confidentiality that are reasonable under the circumstances, whether the
24 Confidential Information is: a document, electronically stored information (“ESI”), or other
25 written material or image; information contained in a document, ESI, or other material;
26 information revealed during a deposition; information revealed in an interrogatory, answer, or
27 written response to discovery; information responsive to requests for production or a deposition
28

                                                      -3-
     Case 1:20-cv-01273-NONE-EPG Document 15 Filed 03/22/21 Page 4 of 14


 1 subpoena for business records; information revealed during a meet and confer, or otherwise in
 2 connection with formal or informal discovery.
 3           Confidential Information includes testimony, written or recorded materials, or information

 4 in any other form, produced or disclosed by Safeco or a third party in connection with discovery
 5 proceedings in this case, in which the following is discussed or in any way referred to: Safeco’s
 6 claims adjusting manuals, underwriting manuals, procedural manuals, guidelines for investigating
 7 and adjusting first-party property claims, bulletins, agreements with vendors, third party customer
 8 lists, third party project lists, or any other documents concerning the handling of claims pursuant
 9 to the California Fair Claims Settlement Practices Regulations.
10           All information deemed to be “Confidential Information or Items” may be designated

11 under this Stipulated Protective Order as “CONFIDENTIAL.”
12           2.4    Counsel: Outside Counsel of Record and House Counsel (as well as their support

13 staff).
14           2.5    Disclosure or Discovery Material: all items or information, regardless of the

15 medium or manner in which it is generated, stored, or maintained (including, among other things,
16 testimony, transcripts, and tangible things), that are produced or generated in disclosures or
17 responses to discovery in this matter.
18           2.6    Expert: a person with specialized knowledge or experience in a matter pertinent to

19 the litigation who has been retained by a Party or its counsel to serve as an expert witness or as a
20 consultant in this Action.
21           2.7    House Counsel: attorneys who are employees of a party to this Action. House

22 Counsel does not include Outside Counsel of Record or any other outside counsel.
23           2.8    Non-Party: any natural person, partnership, corporation, association, or other legal

24 entity not named as a Party to this action.
25           2.9    Outside Counsel of Record: attorneys who are not employees of a party to this

26 Action but are retained to represent or advise a party to this Action and have appeared in this
27 Action on behalf of that party or are affiliated with a law firm which has appeared on behalf of
28 that party, and includes support staff.

                                                     -4-
     Case 1:20-cv-01273-NONE-EPG Document 15 Filed 03/22/21 Page 5 of 14


 1          2.10    Party: any party to this Action, including all of its officers, directors, employees,

 2 consultants, retained experts, and Outside Counsel of Record (and their support staffs).
 3          2.11    Producing Party: a Party or Non-Party that produces Disclosure or Discovery

 4 Material in this Action.
 5          2.12    Professional Vendors: persons or entities that provide litigation support services

 6 (e.g., photocopying, videotaping, translating, preparing exhibits or demonstrations, and
 7 organizing, storing, or retrieving data in any form or medium) and their employees and
 8 subcontractors.
 9          2.13    Protected Material: any Disclosure or Discovery Material that is designated as

10 “CONFIDENTIAL.”
11          2.14    Receiving Party: a Party that receives Disclosure or Discovery Material from a

12 Producing Party.
13 3.       SCOPE

14          The Parties agree that the protections conferred by this Stipulated Protective Order cover

15 not only Protected Material (as defined above), but also (1) any information copied or extracted
16 from Protected Material; (2) all copies, excerpts, summaries, or compilations of Protected
17 Material; and (3) any deposition testimony, conversations, or presentations by Parties or their
18 Counsel that might reveal Protected Material, other than during a court hearing or at trial.
19          If any Protected Material (1) is, or contains information which is, already in the public

20 domain; or (2) later becomes part of the public domain after its designation as Confidential as a
21 result of publication not involving a violation of this Order, including becoming part of the public
22 record through trial or otherwise; or (3) contains information already known to the Receiving
23 Party prior to the disclosure or obtained by the Receiving Party after the disclosure from a source
24 who obtained the information lawfully and under no obligation of confidentiality to the
25 Designating Party, then the Receiving Party may challenge the designation of confidentiality
26 consistent with the procedures set forth in Paragraph 6 below.
27          The Parties agree that any use of Protected Material during a court hearing or at trial shall

28 be governed by the orders of the presiding judge. This Order does not govern the use of Protected

                                                      -5-
     Case 1:20-cv-01273-NONE-EPG Document 15 Filed 03/22/21 Page 6 of 14


 1 Material during trial.
 2 4.       DURATION

 3          Even after final disposition of this litigation, the confidentiality obligations imposed by this

 4 Order shall remain in effect until a Designating Party agrees otherwise in writing or a court order
 5 otherwise directs. Final disposition shall be deemed to be the later of (1) dismissal of all claims
 6 and defenses in this Action, with or without prejudice; and (2) final judgment herein after the
 7 completion and exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
 8 including the time limits for filing any motions or applications for extension of time pursuant to
 9 applicable law.
10 5.       DESIGNATING PROTECTED MATERIAL

11          5.1     Exercise of Restraint and Care in Designating Material for Protection.

12          Each Party or Non-Party that designates information or items for protection under this

13 Order must take care to limit any such designation to specific material that qualifies under the
14 appropriate standards. The Designating Party must designate for protection only those parts of
15 material, documents, items, or oral or written communications that qualify so that other portions of
16 the material, documents, items, or communications for which protection is not warranted are not
17 swept unjustifiably within the ambit of this Order.
18          Mass, indiscriminate, or routinized designations are prohibited. Designations that are

19 shown to be clearly unjustified or that have been made for an improper purpose (e.g., to
20 unnecessarily encumber the case development process or to impose unnecessary expenses and
21 burdens on other parties) may expose the Designating Party to sanctions.
22          If it comes to a Designating Party’s attention that information or items that it designated

23 for protection do not qualify for protection, that Designating Party must promptly notify all other
24 Parties that it is withdrawing the inapplicable designation.
25          5.2     Manner and Timing of Designations. Except as otherwise provided in this Order, or

26 as otherwise stipulated or ordered, material that qualifies for protection under this Order must be
27 clearly so designated before the material is disclosed or produced.
28          Designation in conformity with this Order requires:

                                                      -6-
     Case 1:20-cv-01273-NONE-EPG Document 15 Filed 03/22/21 Page 7 of 14


 1          (a)     for information in documentary form (e.g., paper or electronic documents, but

 2 excluding transcripts of depositions), that the Producing Party affix at a minimum, the legend
 3 “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that contains
 4 protected material. If only a portion or portions of the material on a page qualifies for protection,
 5 the Producing Party also must clearly identify the protected portion(s) (e.g., by making appropriate
 6 markings in the margins).
 7          A Party or Non-Party that makes original documents available for inspection need not

 8 designate them for protection until after the inspecting Party has indicated which documents it
 9 would like copied and produced. During the inspection and before the designation, all of the
10 material made available for inspection shall be deemed “CONFIDENTIAL.” After the inspecting
11 Party has identified the documents it wants copied and produced, the Producing Party must
12 determine which documents, or portions thereof, qualify for protection under this Order. Then,
13 before producing the specified documents, the Producing Party must affix the “CONFIDENTIAL
14 legend” to each page that contains Protected Material. If only a portion or portions of the material
15 on a page qualifies for protection, the Producing Party also must clearly identify the protected
16 portion(s) (e.g., by making appropriate markings in the margins).
17          (b)     for testimony given in depositions that the Designating Party identifies on the

18 record, before the close of the deposition as protected testimony. When it is impractical to identify
19 separately each portion of testimony that is entitled to protection, and when it appears that
20 substantial portions of the testimony may qualify for protection, the Designating Party or Non-
21 Party that sponsors, offers, or gives the testimony may invoke on the record (before the deposition
22 or proceeding is concluded) a right to have up to 20 days after receipt of the final transcript to
23 identify the specific portions of the testimony as to which protection is sought. Only those portions
24 of the testimony that are appropriately designated for protection within the 20 days shall be
25 covered by the provisions of this Stipulated Protective Order.
26          (c)     for information produced in some form other than documentary, and for any other

27 tangible items, that the Producing Party affix in a prominent place on the exterior of the container
28 or containers in which the information or item is stored the legend “CONFIDENTIAL.” If only a

                                                      -7-
     Case 1:20-cv-01273-NONE-EPG Document 15 Filed 03/22/21 Page 8 of 14


 1 portion or portions of the information warrants protection, the Producing Party, to the extent
 2 practicable, shall identify the protected portion(s).
 3          5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to

 4 designate qualified information or items does not, standing alone, waive the Designating Party’
 5 right to secure protection under this Order for such material. Upon timely correction of a
 6 designation, the Receiving Party must make reasonable efforts to assure that the material is treated
 7 in accordance with the provisions of this Stipulated Protective Order.
 8 6.       CHALLENGING CONFIDENTIALITY DESIGNATIONS

 9          6.1     Timing of Challenges. Any Party or Non-Party may challenge a designation of

10 confidentiality at any time that is consistent with the Court’s Scheduling Order.
11          6.2     Meet and Confer. The Challenging Party shall initiate the dispute resolution

12 process under Local Rule 251.
13          6.3     The burden of persuasion in any such challenge proceeding shall be on the

14 Designating Party. Frivolous challenges, and those made for an improper purpose (e.g., to harass
15 or impose unnecessary expenses and burdens on other parties) may expose the Challenging Party
16 to sanctions. Unless the Designating Party has waived or withdrawn the confidentiality
17 designation, all parties shall continue to afford the material in question the level of protection to
18 which it is entitled under the Producing Party’s designation until the Court rules on the challenge.
19 7.       ACCESS TO AND USE OF PROTECTED MATERIAL

20          7.1     Basic Principles. A Receiving Party may use Protected Material that is disclosed or

21 produced by another Party or by a Non-Party in connection with this Action only for prosecuting,
22 defending, or attempting to settle this Action. Such Protected Material may be disclosed only to
23 the categories of persons and under the conditions described in this Order. When the Action has
24 been terminated, a Receiving Party must comply with the provisions of Section 13 below.
25          Protected Material must be stored and maintained by a Receiving Party at a location and in

26 a secure manner that ensures that access is limited to the persons authorized under this Order.
27          7.2     Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered

28 by the Court or permitted in writing by the Designating Party, a Receiving Party may disclose any

                                                      -8-
     Case 1:20-cv-01273-NONE-EPG Document 15 Filed 03/22/21 Page 9 of 14


 1 information or item designated “CONFIDENTIAL” only to:
 2          (a)    the Receiving Party’s Outside Counsel of Record in this Action, as well as

 3 employees of said Outside Counsel of Record to whom it is reasonably necessary to disclose the
 4 information for this Action;
 5          (b)    the officers, directors, and employees (including House Counsel) of the Receiving

 6 Party to whom disclosure is reasonably necessary for this Action;
 7          (c)    Experts (as defined in this Order) of the Receiving Party to whom disclosure is

 8 reasonably necessary for this Action and who have signed the “Acknowledgment and Agreement
 9 to Be Bound” (Exhibit A);
10          (d)    the court and its personnel;

11          (e)    court reporters and their staff;

12          (f)    professional jury or trial consultants, mock jurors, and Professional Vendors to

13 whom disclosure is reasonably necessary for this Action and who have signed the
14 “Acknowledgment and Agreement to Be Bound” (Exhibit A);
15          (g)    the author or recipient of a document containing the information or a custodian or

16 other person who otherwise possessed or knew the information;
17          (h)    during their depositions, witnesses, and attorneys for witnesses, in the Action to

18 whom disclosure is reasonably necessary provided: (1) the deposing party requests that the witness
19 sign the “Acknowledgment and Agreement to Be Bound” form attached as Exhibit A hereto; and
20 (2) they will not be permitted to keep any confidential information unless they sign the
21 “Acknowledgment and Agreement to Be Bound” attached as Exhibit A, unless otherwise agreed
22 by the Designating Party or ordered by the court. Pages of transcribed deposition testimony or
23 exhibits to depositions that reveal Protected Material may be separately bound by the court
24 reporter and may not be disclosed to anyone except as permitted under this Protective Order; and
25          (i)    any mediator or settlement officer, and their supporting personnel, mutually agreed

26 upon by any of the parties engaged in settlement discussions.
27 8.       PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER

28 LITIGATION

                                                      -9-
     Case 1:20-cv-01273-NONE-EPG Document 15 Filed 03/22/21 Page 10 of 14


 1          If a Party is served with a subpoena or a court order issued in other litigation that compels

 2 disclosure of any information or items designated in this Action as “CONFIDENTIAL,” that Party
 3 must:
 4          (a)     promptly notify in writing the Designating Party. Such notification shall include a

 5 copy of the subpoena or court order unless prohibited by law;
 6          (b)     promptly notify in writing the party who caused the subpoena or order to issue in

 7 the other litigation that some or all of the material covered by the subpoena or order is subject to
 8 this Protective Order. Such notification shall include a copy of this Protective Order; and
 9          (c)     cooperate with respect to all reasonable procedures sought to be pursued by the

10 Designating Party whose Protected Material may be affected.
11          If the Designating Party seeks a protective order, the Party served with the subpoena or

12 court order shall not produce any information designated in this action as “CONFIDENTIAL”
13 before a determination by the court from which the subpoena or order issued, unless the Party has
14 obtained the Designating Party’s permission, or unless otherwise required by the law or court
15 order. The Designating Party shall bear the burden and expense of seeking protection in that court
16 of its confidential material and nothing in these provisions should be construed as authorizing or
17 encouraging a Receiving Party in this Action to disobey a lawful directive from another court.
18 ///
19 9.       A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN THIS

20 LITIGATION
21          (a)     The terms of this Order are applicable to information produced by a Non-Party in

22 this Action and designated as “CONFIDENTIAL,” either by the Non-Party or a Party. Such
23 information produced by Non-Parties in connection with this litigation is protected by the
24 remedies and relief provided by this Stipulated Protective Order. Nothing in these provisions
25 should be construed as prohibiting a Non-Party from seeking additional protections.
26          (b)     In the event that a Party is required, by a valid discovery request, to produce a Non-

27 Party’s confidential information in its possession, and the Party is subject to an agreement with the
28 Non-Party not to produce the Non-Party’s confidential information, then the Party shall:

                                                     -10-
     Case 1:20-cv-01273-NONE-EPG Document 15 Filed 03/22/21 Page 11 of 14


 1                  (1)     promptly notify in writing the Requesting Party and the Non-Party that

 2 some or all of the information requested is subject to a confidentiality agreement with a Non-
 3 Party;
 4                  (2)     promptly provide the Non-Party with a copy of the Protective Order in this

 5 Action, the relevant discovery request(s), and a reasonably specific description of the information
 6 requested; and
 7                  (3)     make the information requested available for inspection by the Non-Party, if

 8 requested.
 9          (c)     If a Non-Party represented by counsel fails to commence the process called for by

10 Local Rules 141.1(b)(2) and 251 after receiving the notice and accompanying information or fails
11 contemporaneously to notify the Receiving Party that it has done so, the Receiving Party may
12 produce the Non-Party’s confidential information responsive to the discovery request. If an
13 unrepresented Non-Party fails to seek a protective order from this court after receiving the notice
14 and accompanying information, the Receiving Party may produce the Non-Party’s confidential
15 information responsive to the discovery request. If the Non-Party seeks a protective order, the
16 Receiving Party shall not produce any information in its possession or control that is subject to the
17 confidentiality agreement with the Non-Party before a determination by the court unless otherwise
18 required by the law or court order. Absent a court order to the contrary, the Non-Party shall bear
19 the burden and expense of seeking protection in this court of its Protected Material.
20 10.      UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

21          If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected

22 Material to any person or in any circumstance not authorized under this Protective Order, the
23 Receiving Party must immediately (a) notify in writing the Designating Party of the unauthorized
24 disclosures, (b) use its best efforts to retrieve all unauthorized copies of the Protected Material, (c)
25 inform the person or persons to whom unauthorized disclosures were made of all the terms of this
26 Order, and (d) request such person or persons to execute the “Acknowledgment and Agreement to
27 Be Bound” that is attached hereto as Exhibit A.
28 11.      INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED

                                                      -11-
     Case 1:20-cv-01273-NONE-EPG Document 15 Filed 03/22/21 Page 12 of 14


 1 MATERIAL
 2          When a Producing Party gives notice to Receiving Parties that certain inadvertently

 3 produced material is subject to a claim of privilege or other protection, the obligations of the
 4 Receiving Parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This
 5 provision is not intended to modify whatever procedure may be established in an e-discovery order
 6 that provides for production without prior privilege review. Pursuant to Federal Rule of Evidence
 7 502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure of a
 8 communication or information covered by the attorney-client privilege or work product protection,
 9 the parties may incorporate their agreement into this Protective Order.
10 12.      MISCELLANEOUS

11          12.1    Right to Further Relief. Nothing in this Order abridges the right of any person to

12 seek its modification by the Court in the future.
13          12.2    Right to Assert Other Objections. No Party waives any right it otherwise would

14 have to object to disclosing or producing any information or item on any ground not addressed in
15 this Order. Similarly, no Party waives any right to object on any ground to use in evidence of any
16 of the material covered by this Order.
17          12.3    Filing Protected Material. A Party that seeks to file under seal any Protected

18 Material must comply with Civil Local Rule 141 and with any pertinent orders of the assigned
19 District Judge and Magistrate Judge. If a Party's request to file Protected Material under seal is
20 denied by the court, then the Receiving Party may file the information in the public record unless
21 otherwise instructed by the court.
22 13.      FINAL DISPOSITION

23          After the final disposition of this Action, as defined in Section 4, within 60 days of a

24 written request by the Designating Party, each Receiving Party must return all Protected Material
25 to the Producing Party or destroy such material. As used in this subdivision, “all Protected
26 Material” includes all copies, abstracts, compilations, summaries, and any other format
27 reproducing or capturing any of the Protected Material. Whether the Protected Material is returned
28 or destroyed, the Receiving Party must submit a written certification to the Producing Party (and,

                                                     -12-
     Case 1:20-cv-01273-NONE-EPG Document 15 Filed 03/22/21 Page 13 of 14


 1 if not the same person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
 2 (by category, where appropriate) all the Protected Material that was returned or destroyed and (2)
 3 affirms that the Receiving Party has not retained any copies, abstracts, compilations, summaries or
 4 any other format reproducing or capturing any of the Protected Material. Notwithstanding this
 5 provision, Counsel are entitled to retain an archival copy of all pleadings, motion papers, trial,
 6 deposition, and hearing transcripts, legal memoranda, correspondence, deposition and trial
 7 exhibits, expert reports, attorney work product, and consultant and expert work product, even if
 8 such materials contain Protected Material. Any such archival copies that contain or constitute
 9 Protected Material remain subject to this Protective Order as set forth in Section 4.
10 14.      Any violation of this Order may be punished by any and all appropriate measures

11 including, without limitation, contempt proceedings and/or monetary sanctions.
12
13 IT IS SO ORDERED.
14
         Dated:    March 22, 2021                             /s/
15                                                     UNITED STATES MAGISTRATE JUDGE
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                     -13-
     Case 1:20-cv-01273-NONE-EPG Document 15 Filed 03/22/21 Page 14 of 14


 1                                               EXHIBIT A

 2                    ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

 3          I, _____________________________ [print or type full name], of _________________

 4 [print or type full address], declare under penalty of perjury that I have read in its entirety and
 5 understand the Protective Order that was issued by the United States District Court for the Eastern
 6 District of California on _________________________ in the case of Nam v. Safeco Insurance
 7 Company of America. I agree to comply with and to be bound by all the terms of this Protective
 8 Order and I understand and acknowledge that failure to so comply could expose me to sanctions
 9 and punishment in the nature of contempt. I solemnly promise that I will not disclose in any
10 manner any information or item that is subject to this Protective Order to any person or entity
11 except in strict compliance with the provisions of this Order.
12          I further agree to submit to the jurisdiction of the United States District Court for the

13 Eastern District of California for the purpose of enforcing the terms of this Protective Order, even
14 if such enforcement proceedings occur after termination of this action. I hereby appoint
15 __________________________ [print or type full name] of
16 _______________________________________ [print or type full address and telephone number]
17 as my California agent for service of process in connection with this action or any proceedings
18 related to enforcement of this Protective Order.
19
20 Date: ______________________________________
21 City and State where sworn and signed: _________________________________
22 Printed name: _______________________________
23 Signature: __________________________________
24
25
26
27
28

                                                      -14-
